     Case 2:17-cr-00204-CJB-MBN Document 137 Filed 06/26/20 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


   UNITED STATES OF                                      CRIMINAL ACTION
   AMERICA

   VERSUS                                                No.: 17-204

   DOMINIC LEE                                           SECTION: “J” (5)




                               ORDER & REASONS

      Before the Court are a Motion for Compassionate Release (Rec. Doc. 126) and

a Motion to Reduce Sentence (Rec. Doc. 127) filed by Defendant, Dominic Lee, and

an omnibus opposition thereto (Rec. Doc. 136) filed by the Government. Having

considered the motions and legal memoranda, the record, and the applicable law, the

Court finds that both motions should be DENIED without prejudice.

                 FACTS AND PROCEDURAL BACKGROUND

      On January 23, 2020 Defendant was sentenced by this Court to 110 months

imprisonment after pleading guilty to conspiracy to distribute 100 grams or more of

heroin and a conspiracy to possess firearms in furtherance of a drug trafficking crime.

(Rec. Doc. 118). Defendant is currently incarcerated at FCI Pollack with a projected

release date of October 3, 2025.

      On May 18, 2020, Defendant filed a Notice of Appeal evidencing his decision to

appeal his final judgment. (Rec. Doc. 125). On May 12, 2020, the Court received

Defendant’s present two motions.

                                   DISCUSSION
     Case 2:17-cr-00204-CJB-MBN Document 137 Filed 06/26/20 Page 2 of 4



       I.     THE EFFECT    OF   DEFENDANT’S PENDING APPEAL         ON   HIS MOTION    TO


              REDUCE SENTENCE

       It is well-established “that a case can exist only in one court at a time, and a

notice of appeal permanently transfers the case [to the appeals court].” United States

v. Lucero, 755 F. App’x 384, 387 (5th Cir. 2018). Here, Defendant has appealed his

final judgment and sentence to the Fifth Circuit Court of Appeals, and thus the

Court is stripped of its jurisdiction to grant Defendant’s motions which are clearly

related to his final judgment and sentence. See Griggs v. Provident Consumer Disc.

Co., 459 U.S. 56, 58 (1982) (A Notice of Appeal “divests the district court of its control

over those aspects of the case involved in the appeal.”). A district court divested of

jurisdiction due to a pending appeal may either “(1) defer considering the motion;

(2) deny the motion; or (3) state either that it would grant the motion if the court of

appeals remands for that purpose or that the motion raises a substantial issue.” FED.

R. CRIM. P. 37(A).

       Regarding Defendant’s Motion to Reduce Sentence, the Court will deny the

motion without prejudice. The substance of Defendant’s arguments in this motion,

raising concerns with his representation during the case and certain aspects of his

sentence, presumably have significant overlap with the arguments Defendant plans

on raising on appeal. As a matter of judicial economy, it will be more efficient for

Defendant to simply file a new motion, if he so wishes, after the completion of his

pending appeal.

       II.    DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE IS PREMATURE


                                             2
     Case 2:17-cr-00204-CJB-MBN Document 137 Filed 06/26/20 Page 3 of 4



      Turning to Defendant’s Motion for Compassionate Release, the Court finds

that for reasons of judicial economy the motion should be denied on procedural

grounds. If “extraordinary and compelling reasons exist,” a district court has the

authority to reduce a prisoner’s sentence via compassionate release. § 3582(c)(1)(A).

Before hearing the merits of a prisoner’s compassionate release motion, however, a

prisoner must first meet certain procedural requirements. Specifically, a district

court may only entertain a compassionate release motion if it is filed “after the

defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf” or after thirty days

have passed “from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.” Id.

      Although the Court recognizes that a minority of district courts, primarily in

the Second Circuit, have found these requirements to be waivable by the sentencing

court, this Court agrees with the position taken by other sections of the Eastern

District of Louisiana, i.e. that failure to meet the so-called “exhaustion”

requirements of 3582(c)(1)(A) forecloses the avenue to relief. See United States v.

Calogero, No. 18-203 “R” (E.D. La. Apr. 14, 2020) (Vance, J.), ECF No. 74, at 2-3

(compassionate release inappropriate because 30 days had not passed since

defendant’s warden received his request, and he had not exhausted administrative

remedies); United States v. James, No. 13-84 “G” (E.D. La. Apr. 16, 2020) (Brown,

J.), ECF No. 95, at 12 (denying compassionate release for failure to exhaust

administrative remedies and observing that“[t]his Court agrees with the



                                          3
     Case 2:17-cr-00204-CJB-MBN Document 137 Filed 06/26/20 Page 4 of 4



overwhelming majority of courts on the exhaustion issue. Section 3582(c)(1)(A)’s

exhaustion requirement is set out in mandatory terms and does not enumerate any

exceptions”) (citing cases); United States v. Celestine, No. 18-83 “H” (E.D. La. Apr.

13, 2020) (Milazzo, J.), ECF No. 133, at 3 (“While this Court is sympathetic to

Defendant’s request, it has no authority to consider it until Defendant exhausts the

requirements of the FSA.”).

      Here, Defendant has not exhausted his BOP administrative rights nor have

thirty days passed since the warden received a request from Defendant to bring a

compassionate release motion on his behalf. Thus, Defendant’s motion is premature

and must be denied.

                                  CONCLUSION

      Accordingly,

      IT IS HEREBY ORDERED that Defendant’s Motion for Compassionate

Release (Rec. Doc. 126) is DENIED as premature.

      IT IS FURTHER ORDERED that Defendant’s Motion to Reduce Sentence

(Rec. Doc. 127) is DENIED without prejudice.

      New Orleans, Louisiana, this 25th day of June, 2020.




                                              CARL J. BARBIER
                                              UNITED STATES DISTRICT JUDGE




                                          4
